DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-3, 6, 7, 17, 24, and 25 have been cancelled.  Claims 4, 8-11, 13-16, 18, 19 have been amended.  Claims 26 and 27 are new.
	Claims 4, 5, 8-16, 18-23, 26, and 27 are pending and under examination.

Claim Objections
2.	Claim 4 should recite “administering a composition comprising a viral vector comprising an NPC1 gene sequence operably linked to a mini-elongation factor 1[Symbol font/0x61] (minEF1[Symbol font/0x61]) promoter and a pharmaceutically acceptable carrier”.  Appropriate correction is required.

3.	Claims 9 and 19 are objected to because of the recitation “an AAV serotype 9 capsid”.  Appropriate correction to “the AAV serotype 9 capsid” is required.

4.	Claim 14 should recite “administering a composition comprising a therapeutically effective amount of a viral vector comprising an NPC1 gene sequence operably linked to a mini-elongation factor 1[Symbol font/0x61] (minEF1[Symbol font/0x61]) promoter and a pharmaceutically acceptable carrier”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 4, 8-13, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or preventing NPC by using NPC1 gene therapy, does not reasonably provide enablement for treating or preventing a cholesterol storage disease or disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make or use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC § 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).
	Wands states on page 1404,
	“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skills of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

While NPC disease could be caused by mutations in NPC1, the genus of cholesterol storage diseases is broad and comprises diseases caused by mutations in genes other than NPC1.  For example, Nofer et al. (CMLS, 2005, 62: 2150-2160) teach that Tangier disease is caused by mutations in ABCA1 (see Abstract).  Xu et al. (JBC, 2012, 287: 39349-39360) teach that Wolman disease is caused by mutations in lysosomal acid lipase, while NPC disease could be also caused by mutations in NPC2 (see p. 39349).  One of skill in the art would have reasonably concluded that each of these diseases would require distinct and specific therapy with a wild type gene corresponding to the gene mutated in the disease.  With the exception of NPC disease caused by mutations in NPC1, the specification and the art do not provide any guidance on how to treat any cholesterol storage disease by using NCP1 gene therapy.  Due to lack of guidance in the specification and art, one of skill in the art would not recognize and would require undue experimentation to determine whether gene therapy with NPC1 could be used to replace the function of mutated enzymes distinct from NPC1.
Thus, neither the specification nor the art enables the claimed method to its entire scope.



Claim Rejections - 35 USC § 112(b)
7.	Claims 4, 5, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites that the composition comprising a viral vector sequence and a viral carrier; claim 9 recites that the viral vector sequence is encapsulated by the AAV9 capsid.  It is not clear how the viral vector sequence and the AAV9 capsid relate to the viral carrier recited in claim 1.  
	Claim 20 recites a concentration of 5x1012 gc/ml or more.  It is not clear how this range relates to the therapeutically effective amount recited in the parent claim 14.  
	Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.
Claims 5, 8, and 10-13 are rejected for being dependent from the rejected claim 4 and also for failing to further clarify the basis of the rejection.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4, 5, 8, 10, 11, 14-16, 18, 20, 21, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (J. Neurosci Res., 2005, 81: 706-719), in view of both Chang et al. (PGPUB 2004/0071659) and Titeux et al. (Mol. Ther., 2010, 18: 1509-1518).  All references are cited on the IDS filed on 9/25/2020.
	Paul et al. teach an adenoviral vector encoding NPC1 from the CMV promoter, where the vector corrects defects associated with NPC disease in neurons in vitro; the adenoviral vector is suitable for the in vivo delivery of NPC1 to the brain and could serve as a therapeutic approach for NPC disease.  Paul et al. suggest administration to NPC1-deficient mouse NPC disease models and also teach that AAV vectors could be used instead of adenoviral vectors (see Abstract; p. 707, column 2, first paragraph; p. 713; paragraph bridging p. 714 and p. 715; p. 717, paragraph bridging columns 1 and 2).  Chang et al. teach that, since they are nonpathogenic and have the ability to integrate into chromosomes, AAV vectors have significant potential as human gene therapy vectors (see [0004]).  Chang et al. teach that AAV gene therapy provides for sustained long-term transgene expression in vivo (see [0185]).  Based on these teachings, one of skill in the art would have found obvious to administer an NPC1-encoding AAV to NPC1-deficient mice with the reasonable expectation that doing so would treat the disease in these animals (claims 4, 5, 8, 11, 14, 15, 18, and 21). 
	With respect to the minimal EF1[Symbol font/0x61] promoter recited in claims 4 and 14, this promoter was known and used to ensure high level transgene expression (Titeux et al.; see p. 1510, column 1, first full paragraph and paragraph bridging columns 1 and 2).  Furthermore, Chang et al. teach that replacing the CMV promoter in AAV vectors with the EF1[Symbol font/0x61] promoter results in successful transgene expression (see Example 4, especially [0176]; Example 5, see [0179]; Example 6, see [0185]-[0186], [0189]-[0190], [0192]-[0193], [0194]-[0195], [0196]-[0197]).  Based on these teachings, one of skill in the art would have found obvious to modify the AAV vector of Paul et al. by using the minimal EF1[Symbol font/0x61] promoter of Titeux et al. to achieve the predictable result of obtaining an AAV vector capable of sustained long-term NPC1 expression.  
	With respect to claims 10 and 20, one of skill in the art would have found obvious to use routine experimentation and vary the amount of virus to be administered
to achieve the predictable result of optimizing the therapeutic effect.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed viral amounts was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II). 
As recited in claim 16, SEQ ID NO: 7 is the sequence of an AAV vector encoding NCP1 from the minimal EF1[Symbol font/0x61] promoter (see also the specification, [0049]).  It is note that the essential components (i.e., the expression cassette comprising the minimal EF1[Symbol font/0x61] promoter and the NCP1 gene) and a vector comprising all these essential elements are taught by the combined art above.  The difference between the claimed vector and the vector taught by the cited prior art is the vector backbone.  However, there is no evidence on the record that the vector backbone results in a construct exhibiting an unexpected property.  The backbone is not significant if it does not provide a novel feature.
	As recited in claims 26 and 27, SEQ ID NO: 8 represents the nucleotide sequence of the minimal EF1[Symbol font/0x61] promoter (see also the instant specification, [0050]).  While it is not clear whether the minimal promoter taught by Titeux et al. and the minimal promoter encoded by SEQ ID NO: 8 are identical, MPEP § 716.02 states that “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”  In the instant case, it is noted that there no evidence on the record that specifically using the minimal promoter encoded by SEQ ID NO: 8 imparts an unexpected property.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

10.	Claims 4, 5, 8-16, 18-23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. taken with both Titeux et al. and Chang et al., in further view of de Jesus et al. (EMBO Mol. Med., 2012, 4: 691-704; cited on the IDS filed on 9/25/2020).
	The teachings of Paul et al., Chang et al., and Titeux et al. are applied as above for claims 4, 5, 8, 10, 11, 14-16, 18, 20, 21, 26, and 27.  Paul et al., Chang et al., and Titeux et do not specifically teach AAV9 (claims 9, 12, 13, 19, 22, and 23).  de Jesus et al. teach that AAV9 vectors mediate efficient and stable transduction in a broad range of tissues (p. 692, paragraph bridging columns 1 and 2 and column 2, first full paragraph).  Modifying the teachings of Paul et al., Chang et al., and Titeux et al. by specifically using AAV9 as the AAV vector would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in efficient and stable NCP1 expression.
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

11.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633